
      
        FEDERAL COMMUNICATIONS COMMISSION 
        47 CFR Part 73 
        [DA 04-733; MB Docket No. 04-72; RM-10857] 
        Radio Broadcasting Services; Bethel and Windsor, NC 
        
          AGENCY:
          Federal Communications Commission. 
        
        
          ACTION:
          Proposed rule. 
        
        
          SUMMARY:
          This document requests comments on a petition for rulemaking filed by Eure Communications, Inc. and Lifeline Ministries, Inc. requesting the substitution of Channel 255C3 for Channel 255A at Windsor, NC, reallotment of Channel 255C3 from Windsor, NC to Bethel, NC, and modification of the license for Station WIAM to specify operation on Channel 255C at Bethel. Channel 255C3 can be allotted to Bethel at coordinates 35-48-25 and 77-22-44. In accordance with the provisions of Section 1.420(i) of the Commission's Rules, we shall not accept competing expressions of interest for the use of Channel 255C3 at Bethel. 
        
        
          DATES:
          Comments must be filed on or before May 10, 2004, and reply comments on or before May 25, 2004. 
        
        
          ADDRESSES:
          Federal Communications Commission, 445 Twelfth Street, SW., Washington, DC 20554. In addition to filing comments with the FCC, interested parties should serve the petitioner's counsel, as follows: Gary S. Smithwick, Smithwick & Belendiuk, P.C., 5028 Wisconsin Avenue, NW., Suite 301, Washington, DC 20016. 
        
        
          FOR FURTHER INFORMATION CONTACT:
          Kathleen Scheuerle, Media Bureau, (202) 418-2180. 
        
      
      
        SUPPLEMENTARY INFORMATION:

        This is a synopsis of the Commission's Notice of Proposed Rule Making, MB Docket No. 04-72, adopted March 17, 2004, and released March 19, 2004. The full text of this Commission decision is available for inspection and copying during normal business hours in the FCC's Reference Information Center at Portals II, CY-A257, 445 Twelfth Street, SW., Washington, DC. This document may also be purchased from the Commission's duplicating contractors, Qualex International, Portals II, 445 12th Street, SW., Room CY-B402, Washington, DC 20554, telephone 202-863-2893, or via e-mail qualexint@aol.com.
        
        Provisions of the Regulatory Flexibility Act of l980 do not apply to this proceeding. 

        Members of the public should note that from the time a Notice of Proposed Rule Making is issued until the matter is no longer subject to Commission consideration or court review, all ex parte contacts are prohibited in Commission proceedings, such as this one, which involve channel allotments. See 47 CFR 1.1204(b) for rules governing permissible ex parte contacts. 
        For information regarding proper filing procedures for comments, see 47 CFR 1.415 and 1.420. 
        
          List of Subjects in 47 CFR Part 73 
          Radio, Radio broadcasting.
        
        
        For the reasons discussed in the preamble, the Federal Communications Commission proposes to amend 47 CFR Part 73 as follows: 
        
          PART 73—RADIO BROADCAST SERVICES 
          1. The authority citation for Part 73 continues to read as follows: 
          
            Authority:
            47 U.S.C. 154, 303, 334 and 336. 
          
          
            § 73.202 
            [Amended] 
            2. Section 73.202(b), the Table of FM Allotments under North Carolina, is amended by adding Bethel, Channel 255C3 and by removing Channel 255A at Windsor. 
          
          
            Federal Communications Commission. 
            John A. Karousos, 
            Assistant Chief, Audio Division, Media Bureau.
          
        
      
      [FR Doc. 04-7369 Filed 3-31-04; 8:45 am] 
      BILLING CODE 6712-01-P  
    
  